DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

  Claims 1, 8, 11-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (US 2019/0131435, hereinafter Yamashita).
With respect to Claim 1, Yamashita discloses a transistor (para 0002; transistor), comprising: an active region (fig. 15;  different components constitute active region starting from 116 to 150) comprising a post structure (post comprising of 116, 123, 133, 143 and 150) comprising semiconductor material (para 0060), the post structure including a channel region (channel between 116 and 150) between a first source/drain region (116) and a second source/drain region (150), an entirety of each of
the first source/drain region and the second source/drain region being within
the post structure (116 and 150 are part of the post); comprising semiconductor material (para 0046; middle channel layer 130 (133 is part of 130) can be a single crystal semiconductor material); an insulative material (181) adjacent the active region, the insulative material comprising ZrO (para 0072; zirconium oxide); and
a conductive gating material (210) spaced from the active region by at least the insulative material and being operatively proximate the active region (fig. 13).
            Yamashita does not explicitly disclose where the chemical formula indicates primary constituents rather than a specific stoichiometry. However, it would have been obvious to one of an ordinary skill in the art before the time of the invention that Yamashita discloses only chemical formula that indicates the chemical components of ZrO and  does not provide stoichiometric ratio. 
With respect to Claim 8, Yamashita discloses wherein the conductive gating material includes one or more of TiN, Ru and TaN, where the chemical formulas indicate primary constituents rather than a specific stoichiometry (para 0087; TiN).
With respect to Claim 11, Yamashita discloses wherein the conductive gating material is operatively proximate the channel region (fig. 20).
With respect to Claim 12, Yamashita discloses wherein the semiconductor material is within the channel region, and is also within the source/drain regions (para 0046; 0104; 0105; channel region and source/drain both can have the same semiconductor material).
With respect to Claim 13, Yamashita discloses wherein the semiconductor material is within the channel region, and wherein a material different from the semiconductor material is within one or both of the source/drain regions (para 0046; 0104 ; channel region can comprise of Si  and source/drain can comprise of Ge).
With respect to Claim 14, Yamashita discloses wherein the insulative material has a thickness within a range of from about 1 nm to about 10 nm (para 0073; dielectric layer thickness between 1nm -4nm).
With respect to Claim 15, Yamashita discloses wherein the insulative material is a first insulative material and wherein the semiconductor material laterally surrounds a second insulative material within the post structure (para 0037; 0040 and 0057).
With respect to Claim 17, Yamashita discloses wherein the semiconductor material is one of two pillars (fig. 13), wherein the post structure is a common post comprising the two pillars, and wherein a conductive column is between said two pillars (fig. 13).

         Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Jeon et al. (US 2013/0062602, hereinafter Jeon).
With respect to Claim 2, Yamashita discloses the transistor of claim 1.

In an analogous art, Jeon discloses one or more elements from Group 3 of the periodic table within the ZrO, with Group 3 being understood to include the lanthanide elements and the actinide elements in addition to Sc and Y (para 0011; yttrium added to ZrO). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamashita’s device by adding Jeon’s disclosure in order to improve the insulating properties of a semiconductor device.
With respect to Claim 3, Yamashita discloses the transistor of claim 1.
Yamashita does not explicitly disclose yttrium within the ZrO.
In an analogous art, Jeon discloses yttrium within the ZrO (para 0011; yttrium added to ZrO). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamashita’s device by adding Jeon’s disclosure in order to improve the insulating properties of a semiconductor device.
With respect to claim 4, Yamashita discloses the transistor of claim 3 wherein the yttrium is present to a concentration within a range of from about 0.5 at% to about 0.05 at% (Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to Claim 5, Yamashita discloses the transistor of claim 1.
Yamashita does not explicitly disclose wherein the semiconductor material comprises at least one element selected from Group 13 of the periodic table in combination with at least one element selected from Group 16 of the periodic table.
In an analogous art, Jeon discloses wherein the semiconductor material comprises at least one element selected from Group 13 of the periodic table in combination with at least one element selected from Group 16 of the periodic table (para 0011; AL/Ga and Oxygen).Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamashita’s device by adding Jeon’s disclosure in order to manufacture a semiconductor device according to required specifications.
With respect to Claim 6, Yamashita discloses the transistor of claim 1.
Yamashita does not explicitly disclose wherein the semiconductor material comprises oxide.
In an analogous art, Jeon discloses wherein the semiconductor material comprises oxide semiconductor material ( para 0011; oxide).Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamashita’s device by adding Jeon’s disclosure in order to manufacture a semiconductor device according to required specifications.
With respect to Claim 7, Yamashita discloses the transistor of claim 1.
Yamashita does not explicitly disclose wherein the semiconductor material comprises InGaZnO, where the chemical formula indicates primary constituents rather than a specific stoichiometry.
.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Sandhu (US 2007/0122986, hereinafter Sandhu).
With respect to Claim 9, Yamashita discloses the transistor of claim 1.
Yamashita does not explicitly disclose wherein the conductive gating material includes ruthenium.
In an analogous art, Sandhu discloses wherein the conductive gating material includes ruthenium (para 0015; ruthenium). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamashita’s device by adding Sandhu’s disclosure in order to provide better conductive properties.
With respect to Claim 10, Yamashita discloses the transistor of claim 1.
Yamashita does not explicitly disclose wherein the conductive gating material consists of ruthenium.
In an analogous art, Sandhu discloses wherein the conductive gating material consists of ruthenium (para 0015; ruthenium). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamashita’s device by adding Sandhu’s disclosure in order to provide better conductive properties.

         Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Lu et al. (US 2014/0167131, hereinafter Lu).
With respect to Claim 19, Yamashita discloeses a integrated assembly (fig. 15), comprising:
a pillar of semiconductor material (133 of fig. 15); the pillar having a pair of opposing sidewall surfaces along a cross-section (133 has opposing sidewalls); the pillar including a lower source/drain region (116), an upper source/drain region (150), and a channel region between the lower and upper source/drain regions (channel between 116 and 150); an insulative material (181) adjacent the sidewall surfaces, the insulative material comprising ZrO (para 0072), where the chemical formula indicates primary constituents rather than a specific stoichiometry (it would have been obvious to one of an ordinary skill in the art that Yamashita discloses only chemical formula that indicates the chemical components of ZrO and  does not provide stoichiometric ratio); a conductive gating material (210 of fig. 16) operatively proximate the channel region and spaced from the channel region by at least the insulative material.
            Yamashita does not explicitly disclose a conductive structure and the pillar of semiconductor material extends upwardly from the conductive structure.
            In an analogous art, Lu discloses a conductive structure and the pillar of semiconductor material extends upwardly from the conductive structure (para 0042 and 0043).

With respect to Claim 22, Yamashita/Lu discloses the integrated assembly of claim 19.
Yamashita does not explicitly disclose a storage element coupled with the upper source/drain region; and wherein the lower source/drain region is coupled with the conductive structure.
In an analogous art, Lu discloses disclose a storage element coupled with the upper source/drain region; and wherein the lower source/drain region is coupled with the conductive structure (para 0018; 0037 and 0042). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamashita’s device by adding Lu’s disclosure in order to connect the semiconductor device with other components.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita/Lu in view of Jeon.
  With respect to Claim 20, Yamashita discloses the integrated assembly of claim 19.
Yamashita does not explicitly disclose wherein the semiconductor material comprises at least one element selected from Group 13 of the periodic table in combination with at least one element selected from Group 16 of the periodic table.

With respect to Claim 21, Yamashita discloses the integrated assembly of claim 19.
Yamashita does not explicitly disclose wherein the semiconductor material comprises InGaZnO, where the chemical formula indicates primary constituents rather than a specific stoichiometry.
In an analogous art, Jeon discloses wherein the semiconductor material comprises InGaZnO, where the chemical formula indicates primary constituents rather than a specific stoichiometry (para 0011). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamashita/Lu’s device by adding Jeon’s disclosure in order to manufacture a semiconductor device according to required specifications.
            
Claims 23-25, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita/Lu in view of El-Kareh et al. (US 2008/0308855, hereinafter El).
With respect to Claim 23, Yamashita/Lu discloses the integrated assembly of claim 19.
Yamashita/Lu does not explicitly disclose wherein the insulative material includes one or more of SiO, AlO, InO, SION, HfO and TaO in addition to the ZrO, where the chemical formulas indicate primary constituents rather than a specific stoichiometry.
In an analogous art, El discloses  wherein the insulative material includes one or more of SiO, AlO, InO, SION, HfO and TaO in addition to the ZrO, where the chemical formulas indicate primary constituents rather than a specific stoichiometry (para 0051 and 0053). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamashita/Lu’s device by adding El’s disclosure in order to improve the insulating properties of a semiconductor device.
With respect to Claim 24, Yamashita/Lu discloses the integrated assembly of claim 19.
Yamashita/Lu does not explicitly disclose wherein the insulative material includes AIO in addition to the ZrO, where the chemical formulas indicate primary constituents rather than a specific stoichiometry.
In an analogous art, El discloses wherein the insulative material includes AIO in addition to the ZrO, where the chemical formulas indicate primary constituents rather than a specific stoichiometry (para 0051 and 0053). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamashita/Lu’s device by adding El’s disclosure in order to improve the insulating properties of a semiconductor device.
With respect to Claim 25, Yamashita/Lu/El discloses the integrated assembly of claim 24.
Yamashita/Lu does not explicitly disclose wherein the insulative material comprises a first layer adjacent a second layer, with the first layer comprising the AlO and the second layer comprising the ZrO.
In an analogous art, El discloses wherein the insulative material comprises a first layer adjacent a second layer, with the first layer comprising the AlO and the second layer comprising the ZrO (para 0053; there can be multiple layers of insulating materials including AlO and ZrO). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamashita/Lu’s device by adding El’s disclosure in order to improve the insulating properties of a semiconductor device.
With respect to Claim 28, Yamashita/Lu/El discloses the integrated assembly of claim 25.
Yamashita/Lu does not explicitly disclose wherein the first layer is directly against the semiconductor material.
In an analogous art, El discloses wherein the first layer is directly against the semiconductor material (para 0053-merely changing the arrangement of insulating layers is not critical). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamashita/Lu’s device by adding El’s disclosure in order to improve the insulating properties of a semiconductor device.
With respect to Claim 29, Yamashita/Lu/El discloses the integrated assembly of claim 25.

In an analogous art, El discloses wherein the second layer is directly against the semiconductor material (para 0053-merely changing the arrangement of insulating layers is not critical). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamashita/Lu’s device by adding El’s disclosure in order to improve the insulating properties of a semiconductor device.
With respect to Claim 30, Yamashita/Lu/El discloses the integrated assembly of claim 25.
Yamashita discloses wherein the insulative material has an overall thickness (layer 181 has a thickness).
Yamashita/Lu does not explicitly disclose wherein the first layer has a first thickness which comprises a percentage of the overall thickness, with such percentage being within a range of from about 5% to about 95%.
In an analogous art, El disclose  wherein the first layer has a first thickness which comprises a percentage of the overall thickness, with such percentage being within a range of from about 5% to about 95% (para 0053; multiple dielectric layers can have different thickness). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamashita/Lu’s device by adding El’s disclosure in order to achieve the optimal insulating properties of a semiconductor device.

Claims 26-27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita/Lu/El and further in view of Jung et al. (US 2018/0226411, hereinafter Jung).
With respect to Claim 26, Yamashita/Lu/El discloses the integrated assembly of claim 25.
Yamashita/Lu/El does not explicitly disclose yttrium throughout the first and second layers.
In an analogous art, Jung discloses yttrium throughout the first and second layers.(para 0061; Yatrrium oxide can be added to ZrO and AlO).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamashita/Lu/El’s device by adding Jung’s disclosure in order to achieve the optimal insulating properties of a semiconductor device.
With respect to claim 27, Yamashita/Lu/El discloses the integrated assembly of claim 26 wherein the yttrium is present to a concentration within a range of from about 0.5 % to about 0.05 %(Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to Claim 31, Yamashita/Lu/El discloses the integrated assembly of claim 25.

In an analogous art, Jung discloses an abrupt interface between the first and second layers (para 0062).Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamashita/Lu/El’s device by adding Jung’s disclosure in order to achieve the optimal insulating properties of a semiconductor device.

				Response to Arguments                                                                                                                This action is response to applicant’s communication filed on 01/03/2022. Applicant's arguments filed 01/03/2022. Amended claims have overcome the claim objection. Therefore, the objection has been withdrawn. Applicant’s arguments regarding prior art rejection have been fully considered but they are not persuasive. Applicant argues as follows:
    PNG
    media_image1.png
    375
    1057
    media_image1.png
    Greyscale


Examiner disagrees and respectfully submits the following:
Yamashita discloses a transistor (para 0002; transistor), comprising: an active region (fig. 15;  different components constitute active region starting from 116 to 150) 
Regarding claim 19, applicant argues:

    PNG
    media_image2.png
    547
    1116
    media_image2.png
    Greyscale

Examiner respectfully disagrees because lower source/drain 116 and upper source/drain 150 are integral part of the device. As stated above in claim 1, multiple components are attached together to constitute a pillar/post. 
Therefore, the rejection of the claims is maintained.

                                    Conclusion
Applicant's arguments regarding prior art rejection have been considered, however they are not persuasive.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816